Order entered January 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00571-CR

                               WINDELL STOKES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 15-50472-422-F

                                           ORDER
       Before the Court is the State’s January 28, 2019 third motion for extension of time to file

its brief. We GRANT the motion and ORDER the State’s brief filed on or before February 27,

2019. The State is cautioned that this case may be set for submission at any time.

       We DIRECT the Clerk to set this case at issue.

                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE